Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claims 1 and 15, lines 4-5, “…and that: is mounted on a mounting point on the wheeled vehicle…” is vague and indefinite as to what is mounted to a mounting point on the wheeled vehicle as there’s a colon after “that”. Claims 2-14 and 16-19 are also rejected since they depend from rejected independent claims 1 and 15 respectively.  Additionally, regarding claim 10, line 3, “the first part” and “the second part” lack proper antecedent basis.  Claim 20, line 1, “a method comprising” is vague and indefinite as to a method of doing what.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 1623914 herein referred to as EP’914. Regarding independent claims 1 and 15, EP’914 discloses an apparatus /system comprising: a lock component (pin 5) that, when in contact with a wheel (12) of a wheeled vehicle, limits the rotation of the wheel; and a cable (8) that attaches the lock component to the wheeled vehicle and that: is mounted on a mounting point (see illustration below) on the wheeled vehicle; and rotates relative to the mounting point (“cable 8 with first end 8A, rotationally connected with the housing 4” see Paragraph [0025],  lines 36-37).
Regarding claims 2 and 16,  EP’914 discloses wherein the cable (8) rotates relative to the mounting point around both a first axis of rotation (see illustration below) and a second axis of rotation (the cable is bendable or in essence rotatable in multiple directions that can be different from the first axis) different from the first axis of rotation.  

    PNG
    media_image1.png
    736
    1049
    media_image1.png
    Greyscale


Regarding claims 3 and 17, EP’914 discloses wherein the first axis of rotation (see illustration above) is substantially perpendicular to the second axis of rotation (see illustration above).  
Regarding claim 4, EP’914 discloses wherein the first axis of rotation (see illustration ab0ve) is afforded by the mounting point rotating relative to the wheeled vehicle (11).  
Regarding claim 5, EP’914 discloses wherein the second axis of rotation is afforded by the cable rotating (see illustration above) relative to the mounting point (see illustration above).  
Regarding claim 6, EP’914 discloses wherein the cable (8)  rotates relative to the mounting point (8A) around an axis of rotation (first axis in the illustration above) that is perpendicular to a surface (top surface of 4, figure 1B) of the wheeled vehicle to which the mounting point (8A) is coupled.  
Regarding claim 7, EP’914 discloses wherein one end of the cable terminates in the lock component (5) and another end (8A) of the cable terminates in the mounting point.  
Regarding 8, the apparatus of claim 1, EP’914 discloses wherein the cable (8) rotating relative to the mounting point is enabled by a cable component (8A) that is coupled to the cable rotating within a bushing (see illustration below) that is coupled to the mounting point.  


    PNG
    media_image2.png
    748
    919
    media_image2.png
    Greyscale

             
Regarding claim 9, the apparatus of claim 1, EP’914 discloses wherein the cable rotating relative to the mounting point (see illustration above) is enabled by a crimp fitting (8A) that couples the cable to a cable component (bushing) that is coupled to the mounting point.   
Regarding claim 10, the apparatus of claim 1, EP’914 discloses further comprising a cable housing (8A), a first portion of which is coupled to the cable and a second portion of which is coupled to the mounting point, wherein the first part is substantially perpendicular to the second part (see illustration below).  

    PNG
    media_image3.png
    612
    853
    media_image3.png
    Greyscale


Regarding claim 11, the apparatus of claim 1, EP’914 discloses wherein a combination of a length of the cable and a flexibility of the cable (8, figure 1A) enable the cable to form a one-hundred-and-eighty-degree bend (see illustration below).  

    PNG
    media_image4.png
    676
    1022
    media_image4.png
    Greyscale

Regarding claim 12, the apparatus of claim 1, EP’914 discloses wherein the lock component (5) rotates relative to the cable (8).  
Regarding claim 13, the apparatus of claim 1, EP’914 discloses wherein rotation of the cable relative to the mounting point facilitates locking the wheeled vehicle to a stationary object via the cable (see column 5, lines 38-42) when the lock component is in contact with the wheel of the wheeled vehicle.  
Regarding claim 14, the apparatus of claim 14, EP’914 discloses wherein the rotation of the cable relative to the mounting point facilitates locking the wheeled vehicle to stationary objects comprising a variety of physical orientations that comprise horizontal orientations, vertical orientations, and diagonal orientations (see column 5, lines 38-42).  
Regarding claim 18, the system of claim 15, EP’914 discloses further comprising a lock housing (clips as shown in figure 1A holds pin 5 against bike, see illustration below) that is shaped to define an insertion point for the lock component (5) into which the lock component can be inserted while attached to the cable (8).  

    PNG
    media_image5.png
    743
    1176
    media_image5.png
    Greyscale

Regarding claim 19, the system of claim 15, EP’914 discloses further comprising a holster (see illustration above) for the lock component (5) into which the lock component can be inserted while attached to the cable (8).  
Regarding claim 20, EP’914 discloses a method comprising: coupling one end of a cable (8) to a mounting point (8A) such that the cable rotates (bending of the cable is a rotation motion of the cable) relative to the mounting point; coupling another end of the cable to a lock component (5) such that the cable rotates (bending of the cable) relative to the lock component; and coupling the mounting point (8A) to a surface of an object (4) such that the mounting point (8A) rotates relative to the surface of the object (4).


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The remainder art of record demonstrate cable locks of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc